Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3354 Page 1 of 20



 1   John W. Dillon (SBN 296788)
 2      jdillon@gandb.com
     GATZKE DILLON & BALLANCE LLP
 3   2762 Gateway Road
 4   Carlsbad, California 92009
     Phone: (760) 431-9501
 5   Fax: (760) 431-9512
 6
     George M. Lee (SBN 172982)
 7
        gml@seilerepstein.com
 8   SEILER EPSTEIN LLP
 9
     275 Battery Street, Suite 1600
     San Francisco, California 94111
10   Phone: (415) 979-0500
11   Fax: (415) 979-0511

12   Attorneys for Plaintiffs
13
                             UNITED STATES DISTRICT COURT
14
15                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16
     JAMES MILLER, an individual, et al.,                    Case No. 3:19-cv-01537-BEN-JLB
17
18
                            Plaintiffs,                      PLAINTIFFS’ OPPOSITION TO
                                                             DEFENDANTS’ MOTION TO STAY
19         vs.                                               PROCEEDINGS [ECF 25]
20
     XAVIER BECERRA, in his official                         Date:   January 27, 2020
21   capacity as Attorney General of                         Time: 10:30 a.m.
22   California, et al.,                                     Courtroom 5A
                                                             Judge: Hon. Roger T. Benitez
23
                            Defendants.
24
25
26
27
28

                                                       –i–
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3355 Page 2 of 20



 1                                             TABLE OF CONTENTS
 2   I.     INTRODUCTION ................................................................................................... 1
 3
 4   II.       STATEMENT OF FACTS ..................................................................................... 2

 5
               A. THE SCOPE OF PLAINTIFFS’ CHALLENGE IN THE FIRST AMENDED
 6                COMPLAINT ............................................................................................. 2
 7
 8             B.     PROCEDURAL HISTORY ............................................................................ 3
 9
     III.      ARGUMENT ..................................................................................................... 4
10
11             A. STANDARD............................................................................................... 4
12
13             B.     SUBSTANTIAL HARM TO PLAINTIFFS WOULD RESULT FROM A STAY OF
                      INDEFINITE DURATION. ............................................................................ 6
14
15             C.     THE SCOPE THIS CASE IS BROADER THAN DUNCAN AND RUPP. .............. 9
16
17             D. A STAY OF PROCEEDINGS MAY INVOLVE A LENGTHY DELAY. .............. 12
18
     IV.       CONCLUSION ................................................................................................. 15
19
20
21
22
23
24
25
26
27
28

                                                               – ii –
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3356 Page 3 of 20



 1                                       TABLE OF AUTHORITIES
 2
     Cases
 3
 4   Arakaki v. Cayetano, 299 F.Supp.2d 1090 (D. Haw. 2002),
       aff'd in part, rev'd in part sub nom. Arakaki v. Lingle,
 5     423 F.3d 954 (9th Cir. 2005) ............................................................................... 15
 6
     Arizona Dream Act Coalition v. Brewer, 757 F.3d 1053 (9th Cir. 2014) ................ 9
 7
     Camreta v. Greene, 563 U.S. 692, 131 S.Ct. 2020 (2011) ..................................... 15
 8
 9   Clinton v. Jones, 520 U.S. 681, 117 S.Ct. 1636 (1997).................................. 4, 5, 13

10   CMAX Inc. v. Hall, 300 F.2d 265 (9th Cir. 1962) .................................................... 5
11   Dependable Highway Exp., Inc. v. Navigators Ins. Co.,
12    498 F.3d 1059 (9th Cir. 2007) ........................................................................... 5, 6
13   Dister v. Apple-Bay E., Inc., No. C 07-01377 SBA,
14    2007 WL 4045429 (N.D. Cal. Nov. 15, 2007) .............................................. 10, 12
15   District of Columbia v. Heller, 554 U.S. 570 (2008) ......................................... 9, 14
16   Duncan v. Becerra, 265 F.Supp.3d 1106 (S.D. Cal. 2017) ...................................... 8
17
     Duncan v. Becerra, 366 F.Supp.3d 1131 (S.D. Cal. 2019) ................................ 2, 10
18
     Elrod v. Burns, 427 U.S. 347 (1976) ........................................................................ 6
19
20   Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) ............................................ 8
21   Grace v. District of Columbia, 187 F.Supp.3d 124 (D.D.C. 2016) .......................... 8
22
     Gregorio T. By and Through Jose T. v. Wilson, 59 F.3d 1002 (9th Cir. 1995) ...... 12
23
     Hart v. Massanari, 266 F.3d 1155 (9th Cir. 2001) ................................................. 16
24
     Landis v. North Am. Co., 299 U.S. 248, 57 S.Ct. 163 (1936) ........................ 5, 6, 12
25
26   Lockyer v. Mirant Corp., 398 F.3d 1098 (9th Cir. 2005) ..................................... 5, 6
27   Martin v. Franklin Capital Corp., 546 U.S. 132, 126 S.Ct. 704 (2005) .................. 5
28

                                                          – iii –
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3357 Page 4 of 20



 1   Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ................................................. 6
 2
     Monterey Mech. Co. v. Wilson, 125 F.3d 702 (9th Cir. 1997) ................................. 8
 3
     Nken v. Holder, 556 U.S. 418, 129 S. Ct. 1749 (2009) ............................................ 5
 4
 5
     Silveira v. Lockyer, 312 F.3d 1052 (9th Cir. 2002) .................................................. 3

 6   United States v. Bastide-Hernandez, 360 F.Supp.3d 1127 (E.D. Wash. 2018)...... 15
 7   United States v. Miller, 307 U.S. 174 (1939) ......................................................... 14
 8
 9
     Statutes
10
11   Cal. Pen. Code § 30515 ........................................................................................ 2, 3

12   Cal. Pen. Code § 30600 ............................................................................................ 3
13   Cal. Pen. Code § 30605 ............................................................................................ 3
14
     Cal. Pen. Code § 32310 .......................................................................................... 10
15
16
17   Regulations
18   11 Cal. Code Regs. § 5471 ....................................................................................... 2
19
20
     Other Authorities
21
     Wright et al., Federal Practice and Procedure § 2948.1 (2d ed. 1995)................... 6
22
23   Moore et al., Moore's Federal Practice § 134.02[1][d] (3d ed. 2011) ................... 15
24
25
26
27
28

                                                            – iv –
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3358 Page 5 of 20



 1                                         I.       INTRODUCTION
 2          Defendants have moved to stay these proceedings [ECF 25], rather than
 3   substantively oppose Plaintiffs’ pending motion for preliminary injunction [ECF
 4   22], or even file a reply in support of their own motion to dismiss [ECF 16].
 5   Despite being served with the complaint [ECF 1] and subsequent amended
 6   complaint [ECF 9] in August and September respectively, it was not until Plaintiffs
 7   filed their motion for a preliminary injunction in December that Defendants sought
 8
     to stay these proceedings, a tactic that can only be attributed to an attempt to cause
 9
     unnecessary delay.
10
            Defendants’ arguments are without merit and their motion should be denied.
11
     First, Defendants fail to meet their burden in justifying the issuance of a stay.
12
     Second, the motion utterly dismisses, and fails to account for, the ongoing
13
     irreparable harm arising not only from the erosion and loss of constitutional rights
14
     as presented in Plaintiffs’ motion for preliminary injunction, but from the effects of
15
     the stay itself, if issued. Third, the motion is further vague and dismissive of the
16
     length of the stay, of indefinite duration, which potentially could last for many
17
     years. Fourth, resolution of this case, despite Defendants’ wishes, is not
18
     determinant on the outcome of the Duncan and Rupp appeals, as Defendants
19
     concede that this case is broader than either of those cases.
20
            This Court has a new and qualitatively different record before it, as reflected
21
22
     in Plaintiffs’ pending motion for preliminary injunction. There being no legal

23   impediment to allowing Plaintiffs’ preliminary injunction motion to proceed,

24   Defendants’ motion to stay should be denied.

25   //
26   //
27   //
28   //

                                                        –1–
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3359 Page 6 of 20



 1                                     II.     STATEMENT OF FACTS
 2   A.     THE SCOPE OF PLAINTIFFS’ CHALLENGE IN THE FIRST AMENDED
 3          COMPLAINT

 4          This case presents a broad facial and as-applied challenge to California’s
 5   Roberti-Roos Assault Weapons Control Act (AWCA) ban on common firearms
 6   with common characteristics the State pejoratively calls “assault weapons,” and
 7   Defendants’ policies, practices, and customs enforcing the same. Specifically, this
 8   case challenges the State’s ever-expanding term “assault weapon” as it pertains to
 9   the features prevalent on commonly-held rifles (Pen. Code § 30515(a)(1)-(3)),
10   pistols (Pen. Code § 30515(a)(4)-(5)), and shotguns (Pen. Code § 30515(a)(6)-(8)).
11          This case became necessary after the Legislature once again expanded the
12   definition of “assault weapon” in 2016 to include any common semiautomatic,
13   centerfire rifle or semiautomatic pistol that does not have a “fixed magazine” if it
14   also has common characteristics. It also defined “fixed magazine” to mean “an
15   ammunition feeding device contained in, or permanently attached to, a firearm in
16   such a manner that the device cannot be removed without disassembly of the
17   firearm action.” Pen. Code § 30515(b); 11 Cal. Code Regs. § 5471(p). And thus,
18   as the law stands, a California-compliant “fixed magazine” firearm may have one
19   or more of the listed § 30515(a) characteristics.
20          However, if a lawfully owned “large-capacity” magazine – those this Court
21   found to be common and constitutionally protected in Duncan v. Becerra, 366
22   F.Supp.3d 1131 (S.D. Cal. 2019) – is inserted into a “fixed magazine” firearm, it
23   would convert the firearm into an illegal “assault weapon.” Pen. Code §
24   30515(a)(2) and (a)(5). And by doing so, through operation of section 30515’s
25   definitions and Defendants’ policies, practices, and customs, a person would have
26   been subject to severe criminal penalties, such as for unlawfully “manufacturing”
27   and possessing an unregistered “assault weapon.” Moreover, without having a
28   fixed magazine, a firearm may not be configured with any of the section 30515(a)

                                                        –2–
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3360 Page 7 of 20



 1   characteristics without it being classified as an “assault weapon.”
 2           By amending the law in 2016 in this manner, the Legislature did two things.
 3   First, it continued to ban the use of “large-capacity” magazines in certain firearms,
 4   by calling those firearms “assault weapons.” More broadly, it essentially
 5   foreclosed the ownership of most types of commonly-held semiautomatic firearms
 6   by ordinary civilians. The AWCA bans the possession of such so-called “assault
 7   weapons” by private individuals. Silveira v. Lockyer, 312 F.3d 1052, 1059 (9th Cir.
 8   2002). It generally makes it a felony to manufacture or cause to be manufactured,
 9   distribute, transport, import into the state for sale, keep for sale, offer or expose for
10   sale, give, or lend any “assault weapon.” Pen. Code § 30600(a). It also makes it a
11   crime to possess any firearm considered an “assault weapon,” § 30605(a), even by
12   a law-abiding person for lawful purposes like self-defense in the home, which
13   strikes at the core of the Second Amendment. Because of the AWCA ban and
14   Defendants’ policies, practices, and customs, the ordinary law-abiding California
15   adult resident cannot, inter alia, acquire, possess, or use any rifle, pistol, or
16   shotgun arbitrarily defined as an “assault weapon” for lawful purposes including
17   but not limited to self-defense, proficiency training, sport, or hunting.
18
19   B.      PROCEDURAL HISTORY
20           Plaintiffs filed this case on August 15, 2019, challenging the State’s ban on
21   “assault weapons”—common firearms based on the common characteristic of a
22   “large-capacity” magazine in a “fixed magazine” firearm—as a violation of the
23   Second Amendment to the United States Constitution.
24           Defendants filed their answer to the complaint on September 6, 2019 [ECF
25   7].
26           On September 27, 2019, Plaintiffs filed their First Amended Complaint
27   [ECF 9]. This current and operative complaint added additional affected
28   individual plaintiffs and organizational plaintiffs, as well as related allegations, that

                                                         –3–
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3361 Page 8 of 20



 1   challenge the AWCA’s ban on common firearms with common firearm
 2   characteristics.
 3          On October 25, 2019, Defendants filed a motion to dismiss certain of
 4   Plaintiffs’ claims presented in the First Amended Complaint, originally scheduled
 5   for hearing on December 16, 2019 [ECF 16]. Plaintiffs filed their opposition to the
 6   motion to dismiss on December 4, 2019 [ECF 21].
 7          Shortly after opposing the motion to dismiss, on December 6, 2019,
 8   Plaintiffs also filed their motion for preliminary injunctive relief. [ECF 22]. The
 9   Court entered an order continuing the hearing of Defendants’ motion to dismiss, so
10   that it would be heard on the same day, January 16, 2020, as the preliminary
11   injunction motion. [ECF 23]. By stipulation and joint motion, but at the express
12   request of the Defendants who were requesting relief from the briefing schedule,
13   the parties agreed to continue the hearing on both motions to January 30, 2020
14   [ECF 27]. The Court granted this continuance and briefing schedule and scheduled
15   the hearings for January 29, 2020. [ECF 28].
16          However, at the same time that Defendants were requesting a continuance of
17   the hearing on both motions, ostensibly to provide them with relief from a briefing
18   schedule that would have gone through the Holidays, Defendants also filed the
19   instant motion to stay proceedings. [ECF 27]. Hearing of this motion is presently
20   scheduled for hearing on January 27, 2020.
21
22                                            III.    ARGUMENT
23   A.     STANDARD
24          The parties do not dispute this District Court “has broad discretion to stay
25   proceedings as an incident to its power to control its own docket.” Clinton v. Jones,
26   520 U.S. 681, 706–07, 117 S.Ct. 1636 (1997) (citing Landis v. North Am. Co., 299
27   U.S. 248, 57 S.Ct. 163 (1936)). But “[t]he fact that the issuance of a stay is left to
28   the court's discretion ‘does not mean that no legal standard governs that discretion

                                                        –4–
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3362 Page 9 of 20



 1   .... ‘[A] motion to [a court's] discretion is a motion, not to its inclination, but to its
 2   judgment; and its judgment is to be guided by sound legal principles.’” Nken v.
 3   Holder, 556 U.S. 418, 434, 129 S. Ct. 1749, 1761 (2009) (citing Martin v. Franklin
 4   Capital Corp., 546 U.S. 132, 139, 126 S.Ct. 704 (2005)). In determining whether
 5   to grant a motion to stay, “the competing interests which will be affected by the
 6   granting or refusal to grant a stay must be weighed.” Lockyer v. Mirant Corp., 398
 7
     F.3d 1098, 1110 (9th Cir. 2005) (citing CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th
 8
     Cir. 1962)). “Among those competing interests are the possible damage which
 9
     may result from the granting of a stay, the hardship or inequity which a party may
10
     suffer in being required to go forward, and the orderly course of justice measured
11
     in terms of the simplifying or complicating of issues, proof, and questions of law
12
     which could be expected to result from a stay.” Lockyer, 398 F.3d at 1110 (citing
13
     CMAX, Inc., 300 F.2d at 268). See also, Dependable Highway Exp., Inc. v.
14
     Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (“Landis cautions that “if
15
     there is even a fair possibility that the stay ... will work damage to some one else,”
16
     the stay may be inappropriate absent a showing by the moving party of “hardship
17
     or inequity.”)
18
            “The proponent of a stay bears the burden of establishing its need.” Clinton,
19
     520 U.S. at 708 (citing Landis, 299 U.S. at 255). “[T]he suppliant for a stay must
20
21
     make out a clear case of hardship or inequity in being required to go forward, if

22   there is even a fair possibility that the stay for which he prays will work damage to

23   some one else. Only in rare circumstances will a litigant in one cause be compelled

24   to stand aside while a litigant in another settles the rule of law that will define the
25   rights of both.” Clinton, 520 U.S. at 708; Nken, 556 U.S. at 433-434. It is well
26   settled that “being required to defend a suit, without more, does not constitute a
27   ‘clear case of hardship or inequity’ within the meaning of Landis.” Lockyer, 398
28   F.3d at 1112 (citing Landis, 299 U.S. at 255); Dependable Highway Exp., Inc., 498

                                                       –5–
         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3363 Page 10 of 20



  1   F.3d at 1066.
  2
  3   B.     SUBSTANTIAL HARM TO PLAINTIFFS WOULD RESULT FROM A STAY OF
  4          INDEFINITE DURATION.
  5          Applying these principles, the Court must carefully consider the potential
  6   harm to Plaintiffs as well as the thousands of California residents similarly situated
  7
      arising from the proposed stay, which is of an indefinite duration. Defendants’
  8
      dismissive assertion that “no prejudice [would] result from a stay,” completely
  9
      ignores the Plaintiffs’ claim of irreparable injury arising from the deprivation of
 10
      constitutionally-guaranteed liberty interests, as asserted in Plaintiffs’ preliminary
 11
      injunction motion. As argued there, “[i]t is well established that the deprivation of
 12
      constitutional rights ‘unquestionably constitutes irreparable injury.” Melendres v.
 13
      Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347,
 14
      373 (1976)); 11A Charles Alan Wright et al., Federal Practice and Procedure §
 15
      2948.1 (2d ed. 1995) (“When an alleged deprivation of a constitutional right is
 16
      involved, most courts hold that no further showing of irreparable injury is
 17
      necessary.”). As shown by and through the declarations supporting Plaintiffs’
 18
      preliminary injunction motion, Plaintiffs have been and continue to be deprived of
 19
      their fundamental Second Amendment rights.
 20
 21          Defendants’ motion is borderline contemptuous of Plaintiffs’ concerns,

 22   claiming somehow that any proposed stay would actually benefit them, and further

 23   minimizes any harm by incorrectly asserting that Plaintiffs have lived with but
 24   somehow failed to challenge the AWCA for twenty years. This argument is absurd
 25   on its face. As asserted in the First Amended Complaint, and as is likely
 26   undisputed by the Defendants, the DOJ itself had estimated that prior to the 2016
 27   amendments to the assault weapon statutes, there were as many as 1.5 million
 28   “bullet button assault weapons” which had been legally acquired in California

                                                         –6–
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3364 Page 11 of 20



  1   alone. (FAC, ¶ 44). The 2016 amendments to the assault weapons statutes,
  2   through passage of SB 880 and AB 1135, which prohibited new
  3   importation/acquisition of “bullet button assault weapons,” all but foreclosed
  4   ordinary California citizens’ access to any form of commonly-held firearms that
  5   are in common use in virtually every other state of the Union.
  6          Since its enactment, the AWCA has been expanded several times. Each
  7
      expansion has redefined what constitutes an “assault weapon” and restricts an
  8
      increasing number of firearms originally lawfully purchased and owned. With each
  9
      expansion, thousands — even millions — of gun owners are threatened with
 10
      criminal liability.
 11
             Moreover, Plaintiffs, as well as thousands of gun owners in California,
 12
      continue to suffer ongoing harm because of the utter uncertainty as to which
 13
      configurations of their firearms are even legal. Although there are hundreds if not
 14
      thousands of products on the market to make the firearms in question “California
 15
      compliant,” the State has provided zero guidance as to what satisfies the State’s
 16
      complicated and uncertain definitions. To even determine if a muzzle attachment is
 17
      a “flash suppressor” or a “compensator” requires the State to subject the product to
 18
      live-fire testing and reliance on the opinions of experts. Ordinary individuals do
 19
      not have access to these tests or experts — nor should they be expected to. Thus, at
 20
 21
      any moment, the State could make the determination that a long-sold, widely

 22   available compliance product is not actually “compliant,” potentially putting

 23   thousands in jeopardy of criminal liability for possessing assault weapons,

 24   overnight and without notice. This lawsuit is necessary, and Plaintiffs continue to
 25   suffer irreparable harm every day these constitutional violations continue.
 26          Defendants’ attempt to distort a well-understood maxim about justice being
 27   delayed (perhaps “justice delayed for a while longer is not really an injustice”?) is
 28   legally unsupportable as well. As asserted in Plaintiffs’ motion for preliminary

                                                        –7–
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3365 Page 12 of 20



  1   injunction, the Ninth Circuit has applied the First Amendment’s “irreparable-if-
  2   only-for-a-minute” rule to cases involving other rights and, in doing so, has held a
  3   deprivation of these rights represents irreparable harm per se. Monterey Mech. Co.
  4   v. Wilson, 125 F.3d 702, 715 (9th Cir. 1997). And as this Court has already
  5   concluded, “[t]he same is true for Second Amendment rights. Their loss constitutes
  6   irreparable injury.” Duncan v. Becerra, 265 F.Supp.3d 1106, 1135 (S.D. Cal.
  7
      2017). “The right to keep and bear arms protects tangible and intangible interests
  8
      which cannot be compensated by damages. […] ‘The right to bear arms enables
  9
      one to possess not only the means to defend oneself but also the self-confidence—
 10
      and psychic comfort—that comes with knowing one could protect oneself if
 11
      necessary.’” Id. (citing Grace v. District of Columbia, 187 F.Supp.3d 124, 150
 12
      (D.D.C. 2016) and Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011)).
 13
      “Loss of that peace of mind, the physical magazines, and the enjoyment of Second
 14
      Amendment rights constitutes irreparable injury.” Duncan, 265 F.Supp.3d at 1135.
 15
      See also, Ezell, 651 F.3d at 700 (a deprivation of the right to arms is “irreparable,”
 16
      with “no adequate remedy at law”).
 17
            Defendants are further dismissive of the merits of Plaintiffs’ preliminary
 18
      injunction motion, claiming that it is unlikely that Plaintiffs will obtain preliminary
 19
      injunctive relief here. (Motion at 8-9). If that were such a foregone conclusion,
 20
 21
      perhaps the Defendants might have simply opposed Plaintiffs’ motion instead of

 22   making a separate motion to stay it. In any event, Defendants’ attempt to make a

 23   distinction between the prohibitory preliminary injunction issued in Duncan with

 24   the preliminary injunction sought here is off the mark. In Arizona Dream Act
 25   Coalition v. Brewer, 757 F.3d 1053 (9th Cir. 2014), the Ninth Circuit reversed the
 26   district court’s denial of the plaintiffs’ motion for a preliminary injunction, where
 27   they sought to enjoin Arizona’s enforcement of state law and policy which would
 28   have prevented persons who were brought to the United States as children from

                                                        –8–
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3366 Page 13 of 20



  1   obtaining drivers’ licenses. The Ninth Circuit held that the requested injunction
  2   was prohibitory, and not mandatory, because it would not have ordered defendants
  3   to issue drivers’ licenses to the plaintiffs, even if enjoining the state’s newly-
  4   enacted policies would have achieved the same result. 757 F.3d at 1061.
  5          Likewise, Plaintiffs here contest the enforceability of the defendants’ newly-
  6   enacted policies, following passage of SB 880 and AB 1135, which now
  7
      effectively foreclose Plaintiffs and millions of other law-abiding California citizens
  8
      from acquiring semi-automatic firearms which are in common use, for lawful
  9
      purposes, in most places in the nation, under the test articulated in District of
 10
      Columbia v. Heller, 554 U.S. 570, 624-25 (2008) (the Second Amendment protects
 11
      the right to of individuals to keep and bear arms that are in common use for lawful
 12
      purposes, such as self-defense, sport, hunting, and maintaining preparedness for
 13
      service in the militia). Defendants’ attempt to distinguish the scope of the
 14
      injunctive relief requested and obtained in Duncan completely ignores that this
 15
      Court also granted the plaintiffs permanent injunctive relief, not only to maintain
 16
      the status quo and prevent enforcement of a law which prohibited the mere
 17
      possession of “large-capacity” magazines, but also to strike down Penal Code §
 18
      32310 (a law which had been on the books for twenty years) in its entirety. See,
 19
      Duncan v. Becerra, 366 F.Supp.3d 1131, 1186 (S.D. Cal. 2019).
 20
 21
 22   C.     THE SCOPE OF THIS CASE IS BROADER THAN DUNCAN AND RUPP.

 23          In pressing the case for a stay, Defendants’ motion ambiguously claims that

 24   “The Rupp case is both broader and narrower than this case.” (Motion at p. 6,

 25   fn.2). This is simply Defendants’ way of hedging their bets. To the extent that the
 26   cases argue identical or similar issues, based on similar evidence, then there is or
 27   would be little burden for Defendants to proceed here, as they could simply use the
 28   same arguments and evidence as they did in their summary judgment motion in

                                                         –9–
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3367 Page 14 of 20



  1   Rupp. But to the extent that the present case is broader – which the Defendants
  2   concede – then the case is obviously not coextensive with any anticipated ruling in
  3   Rupp that would somehow determine the outcome of this case. Defendants cannot
  4   have it both ways, and this Court should allow the present case to proceed to
  5   present any overlapping questions in a broader or different factual context than
  6   those previously presented by other parties with whom the plaintiffs here have no
  7
      affiliation. Regardless, Defendants fail to assert how they are prejudiced by
  8
      defending against this “broader and narrower” case.
  9
            “Another interest to be weighed in deciding upon a motion to stay is whether
 10
      such action will promote the ‘orderly course of justice measured in terms of the
 11
      simplifying or complicating of issues, proof, and questions of law which could be
 12
      expected to result from a stay.’” Dister v. Apple-Bay E., Inc., No. C 07-01377
 13
      SBA, 2007 WL 4045429, at *5 (N.D. Cal. Nov. 15, 2007) (citing Lockyer, 398
 14
      F.3d at 1110). Here, Defendants improperly conflate these three cases. Duncan is
 15
      limited to the legality of “large-capacity” magazines. Rupp is a limited challenge to
 16
      some of the provisions in California’s AWCA specifically relating to
 17
      semiautomatic rifles only. As Defendants acknowledge and admit, Plaintiffs’ case
 18
      here is “broader,” as it challenges the many provisions of the AWCA as it relates
 19
      to all semiautomatic firearms (e.g., rifles, shotguns, and pistols) with various
 20
 21
      prohibited characteristics including, but not limited to, “large-capacity” and

 22   detachable magazines, pistol grips, adjustable stocks, flash suppressors, and

 23   forward vertical grips. In fact, the factual records and expert testimony in this case

 24   differ significantly from that in Rupp and Duncan, and encompass a broader
 25   contextual scope addressing the entirety of the State’s ban on common
 26   semiautomatic firearms with common characteristics. Thus, it is uncertain whether
 27   any ruling in these appeals — likely several years from now, as articulated below
 28   — would affect this case.

                                                       – 10 –
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3368 Page 15 of 20



  1         Defendants’ motion also argues that a stay is necessary, in part, to avoid
  2   potentially inconsistent rulings that might need to be “disentangled” following
  3   resolution of the Rupp and Duncan appeals. (Motion, at p. 11). But that might be
  4   the rationale for justifying any case where a similar issue is pending before a court
  5   of appeal. And in any event, that is not what is directly and presently before this
  6   Court at this time, which are simply: a motion to dismiss [ECF 21] and a motion
  7
      for preliminary injunction [ECF 22]. As far as the latter is concerned, there is no
  8
      risk of inconsistent adjudications; as this Court is aware, the only issue on an
  9
      appeal of the grant of a preliminary injunction is whether the district court
 10
      correctly applied the law, and not the merits of the case. Gregorio T. By and
 11
      Through Jose T. v. Wilson, 59 F.3d 1002, 1004 (9th Cir. 1995). Accordingly, and
 12
      at present, this Court is certainly empowered to decide as a preliminary matter the
 13
      merits of California’s ban on so-called assault weapons in deciding to grant
 14
      preliminary injunctive relief, irrespective and independently of what any other
 15
      district court might have concluded with a different evidentiary record.
 16
            Finally, Defendants suggest that another district court has stayed a similar
 17
      “large-capacity” magazine case (Wiese v. Becerra, in the Eastern District of
 18
      California), pending the outcome in Duncan. However, the Defendants fail to
 19
      point out that the plaintiffs in Wiese did not object to the stay issued in that matter.
 20
 21
      And as the district court pointed out in Dister v. Apple-Bay E., Inc., even if some

 22   litigants have mutually agreed to place their own actions on hold, “it does not

 23   necessarily follow that all defendants, even ones who vigorously oppose any stay,

 24   should be forced to wait many months to resolve their own disputes. As the
 25   Supreme Court explains, ‘[o]nly in rare circumstances will a litigant in one c[a]se
 26   be compelled to stand aside while a litigant in another settles the rule of law that
 27   will define the rights of both.’” Dister, 2007 WL 4045429, at *5 (citing Landis,
 28   299 U.S. at 255).

                                                       – 11 –
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3369 Page 16 of 20



  1   D.     A STAY OF PROCEEDINGS MAY INVOLVE A LENGTHY DELAY.
  2          Defendants assert that the Rupp and Duncan appeals “are proceeding
  3   expeditiously” (Motion at 12:11-12), suggesting that the matters will be resolved
  4   soon. This is quite an assumption. In fact, the parties in Rupp have recently
  5   agreed, and the Court approved the appellants’ unopposed motion, to a further
  6   delay in the proceedings pending the Supreme Court’s distribution of the matter of
  7   Worman v. Healey, Sup. Ct. Case No. 19-404, for its January 10, 2020 conference.
  8
      The Worman matter involves a Second Amendment challenge to a Massachusetts
  9
      law banning the acquisition and possession of Massachusetts-defined “assault
 10
      weapons.” So in other words, the Defendants here would ask to stay the instant
 11
      matter, pending the outcome of the Ninth Circuit review in two other matters,
 12
      which in turn, may hinge and be indefinitely delayed by the Supreme Court’s grant
 13
      of certiorari, briefing, and argument in a matter from the First Circuit.
 14
             That’s a lot of potential waiting on other cases. As this Court may recognize
 15
      the large number of Second Amendment cases that have been held in abeyance
 16
      pending the Supreme Court’s decision in New York State Rifle & Pistol Assn. v.
 17
      City of New York, Sup. Ct. Case No. 18-280,1 including, possibly Worman itself,
 18
      one could easily conclude that waiting for higher courts to provide guidance and
 19
      delay – over multiple matters which are not completely coextensive with the issues
 20
      in the present case – could involve a delay of many years on such grounds alone.
 21
 22
      Moreover, even if the Duncan and Rupp cases do not, in turn, depend upon further

 23   guidance from Supreme Court review, the outcome of those cases themselves

 24   would presumably be subject to their own potential review by petitions for

 25   certiorari to the Supreme Court.
 26
      1
 27    For a current list of cases being held pending NYSRPA, see:
      https://sites.law.duke.edu/secondthoughts/2020/01/13/scotus-gun-watch-week-of-1-13-20/
 28

                                                        – 12 –
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3370 Page 17 of 20



  1          If the median time from notice of appeal to decision in the Ninth Circuit is
  2   22.8 months2 (and that is just the median time, as half of the appeals would
  3   necessarily take longer), and the Duncan and Rupp appeals were only filed last
  4   year, we can confidently predict a delay of years even without further review by
  5   the Supreme Court if a stay is issued here. The courts must take into consideration
  6   whether such a lengthy delay, of indefinite duration, could “increase the danger of
  7
      prejudice resulting from the loss of evidence, including the inability of witnesses to
  8
      recall specific facts, or the possible death of a party.” Clinton, 520 U.S. at 707–
  9
      708 (“[s]uch a lengthy and categorical stay takes no account whatever of the
 10
      respondent's interest in bringing the case to trial.”) Thus, even if Defendants’
 11
      views are to be credited at all, wouldn’t the better approach be to have this Court
 12
      promptly hear and resolve this case, enter judgment, allow for an appeal, and
 13
      reassess the merits of a “stay” at the appellate court level? By that time, the
 14
      landscape of the issues presented will be clear, and the issue of a stay can be
 15
      reassessed at that time.
 16
             Defendants have simply pointed out that Second Amendment litigation has
 17
      generated a fair amount of interest and activity on the appellate level. And those
 18
      matters will be fully resolved on their own records. But there is no current legal
 19
      impediment that should prevent this Court from weighing in with its own views as
 20
 21
      to whether California’s gun laws have gone too far in restricting the rights of

 22   ordinary citizens to obtain firearms that are in common use, for lawful purposes,

 23   and whether the lower courts have been faithfully applying the principles

 24   articulated in Heller. Defendants point out that the district court in Rupp
 25   ultimately believed that “semiautomatic rifles within the AWCA’s scope are
 26
      2
 27    https://blogs.duanemorris.com/appellatelaw/2018/04/06/how-long-does-a-ninth-circuit-civil-
      appeal-take/
 28

                                                        – 13 –
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3371 Page 18 of 20



  1   virtually indistinguishable from M-16s and thus are not protected by the Second
  2   Amendment” (Motion at 3:23-26), or that it believed that such bans did not
  3   severely burden the core of the Second Amendment right (Id., at 3:28-4:2). But
  4   notwithstanding what evidence another district court relied upon and believed to
  5   carry the day in the Rupp matter, in granting summary judgment for the State, this
  6   Court has before it new litigants, with different facts and evidence that it could
  7
      readily review to weigh in on the matter.
  8
            One issue that is not present in either Duncan or Rupp, for example, is
  9
      whether certain firearms covered by the AWCA are well-suited for militia service,
 10
      following United States v. Miller, 307 U.S. 174, 178 (1939). This is an issue that
 11
      is now squarely before this Court, as set forth in Plaintiffs’ motion for preliminary
 12
      injunction [ECF 22-1, Plaintiffs’ Memo. at pp. 15-16]. That issue was neither
 13
      directly raised nor argued in either the Duncan appeal, or the Rupp proceedings,
 14
      and is therefore a separate and independent issue that this Court ought to adjudicate
 15
      independently, irrespective of any appellate decisions in those cases.
 16
            Plaintiffs here have also undertaken a thorough and fresh analysis of whether
 17
      the AWCA can be historically justified, or whether the firearms at issue are in
 18
      common, use as measured both by their commonality in the nation, and an analysis
 19
      of their commonality as measured by their availability by the lack of bans in a
 20
 21
      majority of other jurisdictions. These are new and important considerations not

 22   contained in any other record. Plaintiffs here have presented a compelling case

 23   that the AWCA, as now codified, cannot be justified under any of these analyses,

 24   and this Court should weigh in now with a view of the evidence presented in this
 25   case, uncolored by what district courts in other cases have decided, or what an
 26   appellate court might decide in the future. “A decision of a federal district court
 27   judge is not binding precedent in either a different judicial district, the same
 28   judicial district, or even upon the same judge in a different case.” Camreta v.

                                                       – 14 –
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3372 Page 19 of 20



  1   Greene, 563 U.S. 692, 709, 131 S.Ct. 2020, 2033 n.7 (2011) (citing 18 J. Moore et
  2   al., Moore's Federal Practice § 134.02[1] [d], p. 134–26 (3d ed. 2011)); United
  3   States v. Bastide-Hernandez, 360 F.Supp.3d 1127, 1134 (E.D. Wash. 2018). “No
  4   district court opinion, published or unpublished, constitutes precedent binding in
  5   any other case on any judge; that is, other district judges may freely differ with any
  6   district judge's opinion, published or unpublished.” Arakaki v. Cayetano, 299
  7
      F.Supp.2d 1090, 1094 (D. Haw. 2002), aff'd in part, rev'd in part sub nom. Arakaki
  8
      v. Lingle, 423 F.3d 954 (9th Cir. 2005). “That the binding authority principle
  9
      applies only to appellate decision, and not to trial court decisions, is yet another
 10
      policy choice. There is nothing inevitable about this; the rule could just as easily
 11
      operate so that the first district judge to decide an issue within a district, or even
 12
      within a circuit, would bind all similarly situated district judges, but it does not.”
 13
      Hart v. Massanari, 266 F.3d 1155, 1174 (9th Cir. 2001).
 14
             This case presents matters of the utmost importance, which ultimately will
 15
      not be decided by the Ninth Circuit alone. And contrary to Defendants’
 16
      suggestion, it is not this Court that should be the one to defer and yield to the views
 17
      of another court as it pertains to so-called assault weapons. It should be the
 18
      reviewing courts who would be better informed by a diversity of opinions,
 19
      including those that may be expressed by this Court, which now has substantial
 20
 21
      amounts and quality of evidence before it to make its own informed decision on

 22   these important substantive questions.

 23
 24                                           IV.     CONCLUSION
 25          For the foregoing reasons, Defendants’ motion to stay these proceedings
 26   should be denied, and the matter should proceed to allow hearing on both the
 27   Defendants’ motion to dismiss, and Plaintiffs’ motion for preliminary injunction.
 28   //

                                                        – 15 –
           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 30 Filed 01/13/20 PageID.3373 Page 20 of 20



  1   Dated: January 13, 2020                           SEILER EPSTEIN LLP
  2
  3                                                     /s/ George M. Lee
                                                        George M. Lee
  4
                                                        Attorneys for Plaintiffs
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                       – 16 –
          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS | CASE NO. 3:19-cv-01537-BEN-JLB
